

FORM OF WARRANT
 
CLEAR SKIES HOLDINGS, INC.
No. _____
 
_________Shares

 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
FOR VALUE RECEIVED, CLEAR SKIES HOLDINGS, INC., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on the
Expiration Date (as hereinafter defined), to _________________, or registered
assigns (the “Holder”), under the terms as hereinafter set forth, _____________
fully paid and non-assessable shares of the Company’s common stock, par value
$0.001 per share (the “Warrant Stock”), at a purchase price of $0.50 per share
(the “Warrant Price”), pursuant to this warrant (this “Warrant”). The number of
shares of Warrant Stock to be so issued and the Warrant Price are subject to
adjustment in certain events as hereinafter set forth. The term “Common Stock”
shall mean, when used herein, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant.
 
1. Exercise of Warrant.
 
(a) The Holder may exercise this Warrant according to its terms by surrendering
this Warrant to the Company at the address set forth in Section 9, together with
the form of exercise attached hereto duly executed by the Holder, accompanied by
cash, certified check or bank draft in payment of the Warrant Price, in lawful
money of the United States of America, for the number of shares of the Warrant
Stock specified in such form of exercise, or as otherwise provided in this
Warrant, prior to 5:30 p.m., Eastern Time, on ___________, 2010 (the “Expiration
Date”).
 

--------------------------------------------------------------------------------


 
(b) This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer, President or any Vice President of the Company. The term
Warrant as used herein shall include any subsequent Warrant issued as provided
herein.
 
(c) No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) on
the date of exercise of this Warrant.
 
(d) In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within a reasonable
time after such rights shall have been so exercised. The Holder shall for all
purposes be deemed to have become the holder of record of such shares
immediately prior to the close of business on the date on which the Warrant was
surrendered and payment of the Warrant Price and any applicable taxes was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, the Holder shall be deemed to have become the holder of
such shares at the opening of business on the next succeeding date on which the
stock transfer books are open. The Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of shares of Common Stock on exercise of this Warrant; provided,
however, that the Company shall not be required to pay any income tax payable in
respect of the issue or delivery of shares of Common Stock on exercise of this
Warrant. “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.
 
2. Disposition of Warrant Stock and Warrant.
 
(a) The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Act on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the Act as not involving any public offering
or (ii) under any applicable state securities law because the issuance of this
Warrant does not involve any public offering; and that the Company’s reliance on
the Section 4(2) exemption of the Act and under applicable state securities laws
is predicated in part on the representations hereby made to the Company by the
Holder that it is acquiring this Warrant and will acquire the Warrant Stock for
investment for its own account, with no present intention of dividing its
participation with others or reselling or otherwise distributing the same,
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.
 
- 2 -

--------------------------------------------------------------------------------


 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock, except pursuant to an effective registration
statement under the Act, unless and until it shall first have given notice to
the Company describing such sale or transfer and furnished to the Company either
(i) an opinion of counsel for the Company, which the Company shall obtain at its
own expense, to the effect that the proposed sale or transfer may be made
without registration under the Act and without registration or qualification
under any state law, or (ii) an interpretative letter from the Securities and
Exchange Commission to the effect that no enforcement action will be recommended
if the proposed sale or transfer is made without registration under the Act.
 
(b) If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, then the Company may at its election
require that the Holder provide the Company with written reconfirmation of the
Holder’s investment intent and that any stock certificate delivered to the
Holder of a surrendered Warrant shall bear a legend reading substantially as
follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all shares which may be issued
upon the exercise of the rights represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the Warrant Price
therefor, be (i) fully paid and non-assessable, and (ii) free from all liens,
charges and security interests, with the exception of any arising through the
acts or omissions of any Holder or from applicable Federal and state securities
laws..
 
- 3 -

--------------------------------------------------------------------------------


 
4. Exchange, Transfer or Assignment of Warrant. This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder. Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with an appropriate instrument of
assignment duly executed and funds sufficient to pay any transfer tax, the
Company shall, without charge, execute and deliver a new Warrant in the name of
the assignee named in such instrument of assignment and this Warrant shall
promptly be canceled. This Warrant may be divided or combined with other
Warrants that carry the same rights upon presentation hereof at the office of
the Company or at the office of its warrant transfer agent, if any, together
with a written notice specifying the names and denominations in which new
Warrants are to be issued and signed by the Holder hereof.
 
5. Capital Adjustments. This Warrant is subject to the following further
provisions:
 
(a) During the period from the date of this Warrant until the earlier of (i)
twenty-four (24) months following the initial closing date of the Company’s
private placement (the “Offering”) pursuant to a Confidential Private Placement
Memorandum, dated November 12, 2007, as amended, and (ii) the date that the
“resale” registration statement covering the shares of Common Stock sold in the
Offering and the shares of Warrant Stock issuable upon exercise of this Warrant
is declared effective by the Securities and Exchange Commission (the “Adjustment
Period”), in the event the Company issues or grants any shares of Common Stock
or Common Stock Equivalents (as defined below) at a per share price (the “New
Issuance Price”) that is lower than the then effective Warrant Price (a
“Dilutive Issuance”), other than Excluded Securities (as defined below), then
immediately after such Dilutive Issuance, the Warrant Price then in effect shall
be reduced to the New Issuance Price. For purposes hereof, if the holder of the
Common Stock or Common Stock Equivalents issued in any Dilutive Issuance shall
at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the then effective Warrant Price, then such issuance shall be deemed to
have occurred for less than the then effective Warrant Price on the date of the
Dilutive Issuance. Such adjustment shall be made whenever any Dilutive Issuance
is made within the Adjustment Period. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(a) in respect of any issuance of
Excluded Securities.
 
(i) Notwithstanding anything to the contrary herein, adjustments to the Warrant
Price pursuant to this Section 5(a) shall not give rise to, or be accompanied
by, any adjustment to the number of shares of Warrant Stock issuable upon
exercise of this Warrant.
 
(ii) “Common Stock Equivalents” means any securities of the Company or any of
its subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
- 4 -

--------------------------------------------------------------------------------


 
(iii) “Excluded Securities” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors, or consultants of the Company or its
subsidiaries pursuant to any stock or option plan duly adopted for such purpose
by a majority of the non-employee members of the Board of Directors of the
Company or a majority of the members of a committee of non-employee directors
established, (b) securities upon the exercise or exchange of or conversion of
any securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Warrant, provided that such securities have not
been amended since the date of this Warrant to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities (it being understood that an adjustment pursuant to the terms of such
securities shall not be deemed an amendment thereto); (c) securities issued in
connection with bona fide strategic transactions entered into by the Company,
whether by merger, consolidation, joint venture, acquisition, sale or purchase
of assets, sale, purchase or exchange of stock or otherwise, in each case
approved by a majority of the disinterested directors of the Company where such
directors have determined, in good faith, that such transaction is not primarily
for the purpose of raising capital; (d) securities issued to service providers
(such as investor relations firms) or lessors in consideration for bona fide
services provided to the Company in each case that are approved by the Company’s
board of directors, or (e) securities issued or issuable pursuant to stock
dividends, stock splits or similar transactions.
 
(b) If any recapitalization of the Company or reclassification of its Common
Stock or any merger or consolidation of the Company into or with a Person, or
the sale or transfer of all or substantially all of the Company’s assets or of
any successor corporation’s assets to any Person (any such Person being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon the exercise of this Warrant had such recapitalization, reclassification,
merger, consolidation, sale or transfer not taken place, and in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
(c) If the Company at any time while this Warrant remains outstanding and
unexpired shall subdivide or combine its Common Stock, then the number of shares
of Warrant Stock purchasable upon exercise of this Warrant and the Warrant Price
shall be proportionately adjusted.
 
(d) If the Company at any time while this Warrant is outstanding and unexpired
shall issue or pay the holders of its Common Stock, or take a record of the
holders of its Common Stock for the purpose of entitling them to receive, a
dividend payable in, or other distribution of, Common Stock, then (i) the
Warrant Price shall be adjusted in accordance with Section 5(f) and (ii) the
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall be adjusted to the number of shares of Common Stock that the Holder would
have owned immediately following such action had this Warrant been exercised
immediately prior thereto.
 
- 5 -

--------------------------------------------------------------------------------


 
(e) If the Company shall at any time after the date of issuance of this Warrant
distribute to all holders of its Common Stock any shares of capital stock of the
Company (other than Common Stock) or evidences of its indebtedness or assets
(excluding cash dividends or distributions paid from retained earnings or
current year’s or prior year’s earnings of the Company) or rights or warrants to
subscribe for or purchase any of its securities (excluding those referred to in
the immediately preceding paragraph) (any of the foregoing being hereinafter in
this paragraph called the “Securities”), then in each such case, the Company
shall reserve shares or other units of such Securities for distribution to the
Holder upon exercise of this Warrant so that, in addition to the shares of the
Common Stock to which such Holder is entitled, such Holder will receive upon
such exercise the amount and kind of such Securities which such Holder would
have received if the Holder had, immediately prior to the record date for the
distribution of the Securities, exercised this Warrant.
 
(f) Except as otherwise provided herein (such as in Section 5(a)), whenever the
number of shares of Warrant Stock purchasable upon exercise of this Warrant is
adjusted, as herein provided, the Warrant Price payable upon the exercise of
this Warrant shall be adjusted to that price determined by multiplying the
Warrant Price immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately prior to such adjustment, and (ii) the
denominator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately thereafter.
 
(g) The number of shares of Common Stock outstanding at any given time for
purposes of the adjustments set forth in this Section 5 shall exclude any shares
then directly or indirectly held in the treasury of the Company.
 
(h) The Company shall not be required to make any adjustment pursuant to this
Section 5 if the amount of such adjustment would be less than one percent (1%)
of the Warrant Price in effect immediately before the event that would otherwise
have given rise to such adjustment. In such case, however, any adjustment that
would otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
(i) Following each computation or readjustment as provided in this Section 5,
the new adjusted Warrant Price and number of shares of Warrant Stock purchasable
upon exercise of this Warrant shall remain in effect until a further computation
or readjustment thereof is required.
 
- 6 -

--------------------------------------------------------------------------------


 
6. Notice to Holders.
 
(a) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another Person, or any conveyance of all or substantially all of the assets
of the Company to another Person; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.
 
(b) Whenever any adjustment shall be made pursuant to Section 5 hereof, the
Company shall promptly make a certificate signed by its Chairman, Chief
Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificate to be mailed (by
first class mail, postage prepaid) to the Holder of this Warrant.
 
7. Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
- 7 -

--------------------------------------------------------------------------------


 
8. Warrant Holder Not a Stockholder. The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
9. Notices. Any notice required or contemplated by this Warrant shall be deemed
to have been duly given if transmitted by registered or certified mail, return
receipt requested, postage prepaid, or nationally recognized overnight delivery
service, to the Company at its principal executive offices: 5020 Sunrise
Highway, Suite 227, Massapequa Park, New York 11762, Attention: Chief Executive
Officer, or to the Holder at the name and address set forth in the Warrant
Register maintained by the Company.
 
10. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
11. Jurisdiction and Venue. The Company and the Holder, by its acceptance
hereof, hereby agree that any dispute which may arise between them arising out
of or in connection with this Warrant shall be adjudicated only before a State
or Federal court located in New York County, State of New York and they hereby
submit to the exclusive jurisdiction of such courts with respect to any action
or legal proceeding commenced by any party, and irrevocably waive any objection
they now or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, postage prepaid, in care of the
address set forth herein or such other address as such party shall furnish in
writing to the other.
 
[Signature Page Follows immediately]
 
- 8 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this ___
day of ________, 2007.
 
CLEAR SKIES HOLDINGS, INC.
       
By:
   
Name: Ezra J. Green
 
Title: Chief Executive Officer

 
Warrant Signature Page

--------------------------------------------------------------------------------


 
FORM OF EXERCISE
(to be executed by the registered holder hereof)
 
The undersigned, ____________________________, pursuant to the provisions of the
foregoing Warrant, hereby elects to exercise the within Warrant to the extent of
purchasing _____________________ shares of common stock, par value $0.001 per
share, of Clear Skies Holdings, Inc. thereunder and hereby makes payment of
$_______________ by certified or official bank check in payment of the Warrant
Price.
 
Dated:                
Signature:
_________________________________________        
Address:
_________________________________________

 

--------------------------------------------------------------------------------



ASSIGNMENT
 
FOR VALUE RECEIVED _______________________________________ hereby sells, assigns
and transfers unto _____________________________________ the foregoing Warrant
and all rights evidenced thereby, and does irrevocably constitute and appoint
_____________________________, attorney, to transfer said Warrant on the books
of Clear Skies Holdings, Inc.
 
Dated:                
Signature:
_________________________________________        
Address:
_________________________________________

 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED __________________________ hereby assigns and transfers unto
_________________________ the right to purchase __________ shares of the Common
Stock, $0.001 par value per share, of Clear Skies Holdings, Inc. covered by the
foregoing Warrant, and a proportionate part of said Warrant and the rights
evidenced thereby, and does irrevocably constitute and appoint
__________________________, attorney, to transfer that part of said Warrant on
the books of Clear Skies Holdings, Inc.
 
Dated:                
Signature:
_________________________________________        
Address:
_________________________________________

 

--------------------------------------------------------------------------------


 